ATTACHMENT
	This attachment is responsive to the applicant’s arguments filed on 04/29/22.
-With respect to claim 1, the applicant mainly argues that:
(i) the claimed “oscillator” is different from Chan et al’s oscillator (40) because the claimed “oscillator” is an element to output a reference signal to the claimed “modulator and not an element to perform frequency modulation, whereas Chan et al’s oscillator (40) is an element to perform frequency modulation.
(ii) the claimed “error calculator” is different from Chan et al’s error calculator (54, 56, 58) because the claimed “error calculator” is an element to calculate a frequency of the claimed “frequency signal” and to calculate a frequency error (i.e., a difference between a target frequency and the reference frequency output from the oscillator, whereas in Chan et al, (50) of the calculator calculates a different in pulses counted by (56) of the error calculator between the case the modulation data (MOD) being the minimum value “00” and the case the modulation data (MOD) being the maximum value “FF”.
(iii) the claimed “modulation data generator” is different from Chan et al’s modulation data generator (comprising (68)) because the claimed “modulation data generator” is an element to generate modulation data by adding, to data to be transmitted, a correction value that is based on the frequency error, whereas in Chan et al,  (68) of the modulation data generator that adjusts, on a basis of the gain calibration value (DACREF, the modulation data (MOD) between the minimum value “00” and the maximum value “FF” for gain adjustment.
(iv) the claimed “modulator” is different from Chan et al’s modulator (42, 44, 46, 40, 52) because the claimed “modulator” is an element to conduct frequency modulation on a basis of the modulation data and the reference signal output from the at least one oscillator and to output a radio frequency signal in a manner described in the specification of the instant application, whereas in Chan et al, since gain calibration for VCO (40) is performed in as state in which the VCO (40)  and the loop filter (46) are disconnected, normal modulation operation cannot be performed during calibration for the VCO (40).
	Regarding part (i), the examiner respectfully disagrees.  Based on recitation “a modulator to conduct frequency modulation on a basis of the modulation data and the reference signal”, the claimed the claimed “oscillator” is an element to perform frequency modulation (like Chan et al’s oscillator (40)) because the claimed “oscillator” outputs the “reference signal” for conducting the “frequency modulation”.  
Regarding part (ii), the examiner also disagrees.  Note that the rejection is based on the limitations recited in the claim.  In comparison, Chan et al teaches an error calculator (54, 56, 58)  to calculate a frequency of the reference signal during a calibration (“calibration”, col. 4, lines 37), (the frequency of the reference signal being indicated by a pulse count value of (FDIV) over 1.024 ms when a data (MOD) is set low (MOD=00), which passes through (68) to control the gain of the oscillator), and calculate a frequency error/difference by subtracting a target frequency of the reference signal from the calculated frequency of the reference signal, (the target frequency being a frequency pre-calculated during the calibration and indicated by a pulse count value of periods of (FDIV) over 1.024 ms when the data (MOD) is set high (MOD=FF), (see equation (1) and col.  4, lines 37-65).  Further, the claim does not have further limitation to distinguish the claimed “error calculator” from Chan et al “error calculator”.
Regarding part (iii), the examiner also disagrees.  Note that the rejection is based on the limitations recited in the claim.  In comparison, Chan et al teaches a modulation data generator (comprising (68)) to acquire the data (MOD) to be transmitted, and generate, via (68),  modulation data (outputted from (68)) by adding a correction value (being an adjustment gain value (DACREF)) to the data to be transmitted (see col. 4, line 66 to col. 5, line 5), the correction value varying in negative correlation with the frequency error (see col. 6, lines 35-59).  Further, the claim does not have further limitation to distinguish the claimed “modulation data generator” from Chan et al “modulation data generator”.
Regarding part (iv), the examiner also disagrees.  Note that the rejection is based on the limitations recited in the claim.  In comparison, Chan et al teaches a modulator (42, 44, 46, 40, 52), being a loop operation, to conduct frequency modulation (“two-point modulation”, col. 4, line 14), during a normal operation (“normal closed-loop operation”, col. 7, lines 57-58), on basis of the modulation data (MOD) and the reference signal (FOUT), (see col. 4, lines 14-28,  col. 7, lines 55-59).  Further, the claim does not have further limitation to distinguish the claimed “modulator” from Chan et al “modulator”.  In attempt to point out differences between the claimed “modulator’ and the one of Chan et al, the applicant argues that the claimed “modulator” operates in a particular manner described in the specification of the instant application that is different from Chan et al.  The applicant is respectfully reminded that the specification is not a measure of the claimed invention. Therefore, the limitation contained in the specification cannot read into claims for the purpose of avoiding the prior art (In re Sporck, 155 USPQ 687).
-With respect to claims 2-4, 19 and 20, the applicant’s arguments are not persuasive, based on similar reasons set forth above to claim 1.


/PHUONG PHU/            Primary Examiner, Art Unit 2632